Citation Nr: 0301616	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-11 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1974.

This matter originally came before the Board of Veteran's 
Appeals (Board) from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In April 2001, the Board remanded the two issues currently 
on appeal for additional development.  


FINDINGS OF FACT

1.  An August 1974 rating decision denied service 
connection for a right ankle disorder; the basis for the 
denial was that no current right ankle pathology was 
shown; the veteran was notified of the RO's decision and 
he did not file a timely appeal. 

2.  The evidence received since the August 1974 rating 
decision is cumulative of evidence of record considered in 
that decision; it does not bear directly and substantially 
upon the specific matters under consideration; and it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran had acute back complaints in service in 
1959; these resolved prior to his separation from service, 
and he does not currently have objective back pathology 
attributable to an inservice event.





CONCLUSIONS OF LAW

1.  The August 1974 rating action that denied service 
connection for a right ankle disorder is final, and the 
veteran has not submitted new and material evidence since 
that decision; thus the claim is not reopened.  38 U.S.C. 
§ 4005 (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974); 
currently 38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).

2.  A chronic back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the previous remand, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the May 
2000 statement of the case (SOC) and September 2002 
supplemental statement of the case (SSOC) of the laws and 
regulations pertaining to his claims for service 
connection.  This was sufficient for notification of the 
information and evidence necessary to substantiate the 
claims, and the veteran has been adequately informed as to 
the type of evidence that would help substantiate his 
claim.  The veteran was provided with a VA examination in 
June 2001, and private and VA treatment records have been 
obtained.  The Board's remand, as well as the September 
2002 SSOC, informed the veteran of the provisions of the 
VCAA.  The SSOC specified what evidence the veteran must 
obtain to successfully prosecute his claims, what evidence 
VA had obtained and that VA had assisted him in obtaining 
evidence that he had identified as relevant to his claim.  
A September 2002 letter notified the veteran of the type 
of evidence necessary to substantiate his claims.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make 
sure the records were received by VA.  The veteran has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case, a second remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

For service connection to be established, there must be a 
current disability and evidence that such disability 
resulted from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Regulations also provide that 
service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).




Right Ankle- New and Material Evidence

An August 1974 rating decision denied service connection 
for a right ankle disorder.  The basis for the denial was 
that no current right ankle pathology was shown.  The 
veteran was notified of the RO's decision and he did not 
file a timely appeal, and the August 1974 decision became 
final.  38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1974); currently 38 U.S.C.A. §§ 5108, 7105 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2001).

The Board observes that the RO, in its March 2000 rating 
decision, and in the May 2000 statement of the case and 
supplemental statement of the case, denied the issue as 
not well grounded.  Following the Board's remand, the 
September 2002 SSOC denied the claim on the merits.  
Another remand for initial review of the new and material 
evidence consideration by the RO would serve no purpose, 
since the merits consideration in the most recent SSOC was 
predicated on an implicit reopening of the claim.  
Nevertheless, the Board is under a legal duty in these 
situations to first determine if there is new and material 
evidence to reopen the claim, regardless of what the RO 
may have determined in this regard and regardless of 
whether the RO failed to address this preliminary issue 
entirely.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2002).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's 
request to reopen his claim of entitlement to service 
connection was filed prior to that date.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is 
the specified bases for the final disallowance that must 
be considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final 
disallowance of the claim.  Id.  

As noted above, the basis for the August 1974 rating 
decision was that no current right ankle disorder was 
shown.  In the August 1974 rating decision, the RO stated 
that the veteran's service medical records showed a minor 
right ankle sprain in August 1966, with negative X-ray 
findings and no further complaints during service.  The 
veteran, a combat veteran of Vietnam, noted on his March 
1974 application for benefits that he had suffered a right 
ankle injury in Vietnam in September 1966.  A VA 
examination dated in May 1974 found no residuals of right 
ankle injury. 

Based upon this evidence, the RO determined in its August 
1974 decision that the evidence showed no current 
residuals of right ankle injury during service.  As noted 
above, that determination became final.  In order to 
reopen the claim, the veteran would have to submit new and 
material evidence.

Such evidence would have to tend to prove the merits of 
the claim as to each essential element that was a 
specified basis for the previous denial.  Evans, supra.  
Thus, in this case, to be new and material the evidence 
would need to be probative of the question of whether 
there was any current right ankle pathology that could be 
medically related to any inservice injury. 

The medical evidence received since August 1974, both VA 
and private, shows no objective findings of right ankle 
pathology.  VA orthopedic examination dated in June 2001 
found no objective right ankle pathology, either by 
examination or X-ray, and the examiner stated that 
"sustaining an ankle injury almost 35 years ago without 
demonstrating any findings whatsoever on X-ray is unlikely 
to be of any significance, and this is borne out by the 
negative examination."

Since the evidence received since the August 1974 rating 
decision is cumulative of evidence of record considered in 
that decision in that it fails to show medical evidence of 
current right ankle pathology related to the claimed 
inservice injury, it does not bear directly and 
substantially upon the specific matters under 
consideration, and it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claims, the veteran's attempt to reopen his claim for 
service connection for a right ankle disorder must fail.

Back Disorder

The veteran's service medical records show that in August 
1959 the veteran was seen after falling on stairs and 
injuring his "back muscle on the left side."  The 
diagnosis was myalgia, and he was treated with heat.  Four 
days later, in September 1959, a treatment record noted 
"back ache still present."  He was again treated with 
heat.  No further back complaints were shown in the 
remaining fifteen years of the veteran's service.  His 
retirement examination in January 1974 noted normal spine 
examination.

A VA examination was conducted in May 1974.  The veteran 
did not report any back complaints on that examination.  

A private medical record dated in February 1987 noted a 
complaint of pain across the lower back.  The other 
private and VA medical records obtained show no back 
complaints or treatments.  

On VA examination in June 2001, the veteran reported that 
while on jungle training in Panama in 1966 he injured his 
back when he struck a tree while crossing a river in a 
chair suspended by a rope.  He reported intermittent 
treatment for back complaints during the 1970's and 
1980's.  On examination, the veteran had normal ranges of 
spine motion, negative straight leg raising test, no motor 
deficit or sensory loss, no spinal tenderness, and normal 
musculature of the lower back.  There were no fixed 
deformities.  X-rays of the lumbosacral spine were within 
normal limits.  The examiner concluded that it was "not 
likely that any of the veteran's current low back 
complaints had anything whatsoever to do with any 
inservice incidents."  The examiner pointed to the lack of 
any significant findings on examination and X-ray studies 
and lack of any significant history indicating any serious 
low back disorder as support for his opinion.

Although the veteran contends that he has a chronic back 
disorder attributable to an inservice injury, the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The objective record shows that the veteran had acute back 
complaints in service in 1959 that resolved prior to his 
separation from service, and he does not currently have 
objective back pathology attributable to an inservice 
event.  The preponderance of the evidence is against the 
veteran's claim.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran; the benefit-of-
the- doubt rule is not applicable, and the appeal is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



ORDER

New and material evidence not having been submitted, the 
attempt to reopen the claim for service connection for a 
right ankle disorder is denied.

Service connection for a back disorder is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

